IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Justin L. Hawbaker,                  :
                  Petitioner         :
                                     :
            v.                       :     No. 224 C.D. 2016
                                     :
Workers' Compensation Appeal         :
Board (Kriner's Quality Roofing      :
Services and Uninsured Employer      :
Guaranty Fund),                      :
                  Respondents        :


                                    ORDER

            NOW, April 3, 2017, upon consideration of petitioner’s application

for reargument and respondents’ answer in response thereto, the application is

denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge